Campbell, J.,
delivered the opinion of the court.
Levi and Arthur Staton were the legatees and devisees of" their deceased father, Harvey Staton. The close of the late war between the states found them in possession of 889 acres of land, the subject of this dispute, the most valuable part of' it being the 16th section, on which are all of the improvements, it being estimated as worth some $7,000 or more, and the other land about $1,000. The slaves having been emancipated, the personal estate was of little value. Bryant was a creditor of' Harvey Staton, and obtained two judgments against Arthur Staton, executor of the will of Harvey Staton, to the aggregate amount of about $7,000, in November, 1865, which were a lien on all the personal property of the testator in the hands of' his executor, and on the 16th section mentioned, as well as-a charge upon the other land described, which was liable on proper proceedings to be sold to pay said judgments. The judgments of Bryant were nearly equal in amount to the value-of the entire estate of Harvey Staton, in the hands of his ■ devisees and executor when they were obtained. In the autumn of 1865 a contract was made between Arthur and Levi Staton, by the terms of which Levi was to renounce all interest in the real and personal estate of Harvey Staton to Arthur, for $1,000, to be paid him by Arthur, who was to have the-whole estate and pay all the debts of Harvey Staton remaining unpaid. Besides the judgments in favor of Bryant, there-was due for the purchase-money of the 16th section mentioned' *270-over $3,000, Harvey Staton not having paid it, and the trustees still holding his note for it. This contract between Arthur and Levi Staton was reduced to writing, and although it was-not recorded, it became somewhat notorious in the community in which they resided. In accordance with its terms, Levi left the plantation and settled on an adjoining place, surrendering ■to Arthur exclusive possession and control of the ancestral •estate. In 1865 Arthur paid $1,000 on Bryant’s judgments. In 1866 and 1867 Arthur managed the estate in his own interest, and paid $2,000 on Bryant’s judgments, on which no exe- • cutions had been issued. Levi continued to reside on the place •close by. To all appearances the conduct of Levi and Arthur was conformable to the arrangement which had been made 'between them for the exclusive ownership of the estate by .Arthur. Everything was given up to Arthur, and Levi did not concern himself about the matters of the estate. Indeed, ■ there was never any allusion between the brothers to the con- • tract they had made in 1865. It was never in terms revoked. On July 26, 1867, Arthur Staton made a deed conveying to Belcher an undivided one-half interest in all of said estate land, for a consideration of $2,000, recited in the deed as received, • which was filed for record November 13, 1867. This proved ■to have been a “ sham ” deed, in the language of the witness Belcher. On October 23, 1867, Arthur made a deed conveying one-half interest in the same land to Levi, for the consideration of $10 paid, and to secure “a certain promissory note •executed by the said Arthur Staton to the said Levi Staton, for $1,000, sometime in the year 1865, the exact date not being known, and for the further consideration that the said second party (Levi) shall always provide for the said first party a comfortable home, with suitable clothing and food, accoi'dingto his -station in life, during the first party’s natural life.” This deed was filed for record November 15, 1867. Why this deed was made was not known to Levi, who had no knowledge of its being made until it was shown to him, with the inquiry if it ■was satisfactory to him.
*271About the close of 1867 negotiations were had between Arthur Staton and Bryant for the sale to Bryant of the estate land to pay Bryant’s judgments, and for him to pay what was •due on the 16th section. Bryant learned of the deed which Arthur had made to Belcher, and insisted that the land should Be reconveyed by Belcher to Arthur before he would buy it, ¡and on January 1, 1868, Belcher conveyed it to Arthur. Bry.ant agreed with Arthur to take the land for his judgments, .and to pay the debt due to the trustees of the 16th section,, •■and on January 18, 1868, Arthur conveyed the land to the grandchildren of Bryant, as he directed, and Bryant caused his judgments to be entered satisfied, except as to costs, and Bryant entered into possession of the plantation, and cultivated it under a joint arrangement with Arthur to farm it together ■until June, 1868, when Arthur abandoned the joint operations, .and left Bryant in sole possession and control, who thenceforth ■occupied it exclusively. Soon after the sale by Arthur, Levi "was informed of it, and this led to some estrangement between him and Arthur. Arthur determined to leave the country, and told Levi there was some personal property of their father’s •estate on the plantation, which he had better send over and get, and he did so, and Arthur left, after having made Levi’s Bouse his house for some weeks. Bryant was frequently at Levi Staton’s house after the purchase from Arthur, and frequently met. and-talked with Levi, and sometimes about the land purchased of Arthur. Levi never complained to Bryant •of what Arthur had done, nor asserted any claim to the land, nor intimated any objection to the arrangement made between Arthur and Bryant. On February 18, 1869, Bryant gave his note to the trustees of the 16th section for what was due on it, and subsequently he paid the sum due by the note, except a ■trifling balance. Bryant continued to occupy, cultivate, and •control the plantation for the benefit of his grandchildren, without any expression of dissatisfaction by Levi until September 1873, when he instituted his action of ejectment for *272the land, and Bryant and his grandchildren exhibited this bill to enjoin Levi from prosecuting his ejectment.
The principle on which the doctrine of estoppel by conduct rests is that it would be a fraud in a party to assert what his previous conduct had denied, when on the faith of that denial others have acted. When silence becomes a fraud, it will operate as an estoppel. Estoppel by conduct “ arises from an act, or declaration of a person intended or calculated to mislead another, on which that other has relied, and has so acted, or refrained from action, as that injury will befall him if the truth of the act or declaration be denied.” McMaster v. Insurance Co., 55 N. Y. 222.
The conduct of Levi Staton was well calculated to create the belief that he had relinquished all claim on the estate of Harvey Staton, and that Arthur was authorized to dispose of it as he did. The estate was incumbered with debts nearly, if not quite, sufficient to consume it. The real interest of Levi was small, if anything, in value, being contingent on the payment of the debts of the estate. The chief part of the estate was liable to sale, under execution, upon the judgments of Bryant, as well as exposed to proceedings by the trustees for the purchase-money of the 16th section, and all of the land was liable to be sold, on proper proceedings, to pay Bryant’s judgments. Levi had relinquished his interest to Arthur, and Bryant withheld execution of his judgments to give opportunity to Arthur to pay them as he could. Iustead of resorting to a forced sale, as he might have done, Bryant concluded a fair purchase of the estate from Arthur. Having done this, he assumed control of the estate as his, subject to the paramount charge on the 16th section. Levi knew Bryant had contracted with Arthur for the land in the belief that Levi had no claim upon it. He must have kuown that Bryant was, in fact, ignorant of the deed Arthur had made to him, and that Bryant, as a creditor who had a claim on the estate superior to that of devisees, had accepted the conveyance of the land as a satis*273faction of his demand, with the express consent of Arthur, and the presumed consent of Levi, who had relinquished the estate to Arthur. Arthur, by his contract' with Levi, had bound iimself to pay the debts of the estate, and the estate was bound for them. Bryant accepted the conveyance of it to his grandchildren, in the belief that the estate had been applied just as the law would have applied it if it had been enforced through the courts, and he paid a large sum to discharge the most valuable portion of the estate from a paramount claim upon it. All this was known to Levi. He knew that Bryant reposed in security in the belief that he had obtained the land for his judgments, and the sum he was to pay to discharge the purchase-money of the 16th section. Yet he kept silent, and Bryant justly supposed that he acquiesced in what had been done. It is not allowable that Levi, by his silence and lapse of time, should acquire the estate, which was subject to Bryant’s judgments, discharged of them. Good faith required, when he saw that Bryant was deceived, that he should undeceive him. If he was dissatisfied, and intended to dissent from the arrangement Arthur had made, he should have spoken then, or forever afterwards have remained silent. He failed to warn Bryant, who, after waiting more than a year, and hearing no murmur of dissatisfaction, discharged a debt of more than $3,000, which Arthur had stipulated he should pay on the 16th section, and afterwards, for years, paid taxes on the land, and occupied and cultivated it, until the hostile assertion of title by Levi, who now claims the land, discharged from all leins by lapse of time. There was culpable silence on the part of Levi. Bryant was led by his conduct to suppose that he had abandoned all claim to the estate. Bryant refrained from executing his judgments, and made a conventional arrangement with Arthur, of which Levi afterwards had full .knowledge, and made no complaint to Bryant until Bryant had changed his position, and could not forsake his course without injury.
Levi cannot now be allowed to change his attitude towards Bryant and the estate. If Bryant, trusting to the acquiesence *274of Levi in the arrangement made with Arthur, has, by lapse of' time, lost the right to execute his judgments, he has acquirecL the right in a court of chancery to preclude Levi Staton from disturbing the transaction in which he so long acquiesced, except upon the condition of preserving the static quo. Bryant, having a valid charge upon the land, was let into its enjoyment as owner, and afterwards discharged part of the land, from an incumbrance which was recognized by the executor,, Arthur Staton, to be a valid one; and all this was known to-Levi, who made no objection under circumstances well calculated to evoke its expression, if he had any, and for years-acquiesced in it by his silence, and, meanwhile, received to-his own use some personal property of the estate of Harvey Staton, which was liable to Bryant’s judgments before they were satisfied by conveyance of the land, and was withdrawn, from liability only by reason of such satisfaction.
If, after all this, Levi asserts his legal right to the land, it, must be with the same result which would have attended its assertion at the outset. Lapse of time makes no difference, because it was permitted to elapse with his consent, as justly implied from his silence, after knowledge of the transaction.. The interest of Levi in the estate was what might be left after its liabilities were all discharged. The judgments of Biyanti bound it, and the purchase-money of the 16th section was. recognized by Arthur, the executor, as a valid charge, and the note of Bryant for that was not given until more than a year after Bryant’s purchase of the land, one of the conditions off which purchase was that this demand should be paid by Bryant. As Levi made no objection then, he cannot now object that the 16th section was not liable for the purchase-money because of the bar of the statute of limitations.
When Bryant bought the land, the legal title was in Levii Staton, one half-interest by devise, and the other half by the-deed from Arthur; but both were subject to the paramount, rights of creditors, and Levi could hold the land only subject, to these paramount rights. Bryant knew that Levi had: *275derived a one-half interest in the land under the will of Harvey Staton. He did not know as a fact that Arthur had conveyed to Levi, but the deed of Arthur to him was on record, and he had constructive notice of it. He is, therefore, in the-attitude of one who deals knowing the condition of the legal title, and as to that he cannot claim an estoppel against Levi by silence. Equity will not, on the mere ground of silence, relieve one who is perfectly acquainted with his rights, or has-the means of becoming so, and yet willfully acts as owner without obtaining the consent of the owner. A party should ordinarily inquire into the title before he undertakes to appropriate propeily. He whose title is on record has given the notice which all are bound to know and respect. The law does not require more, generally, but the owner must act or speak, if at all, consistently with his recorded title. He must not do or say anything to mislead. There is a wide difference between encouragement and silence-. It is only when silence-becomes a fraud that it operates as an estoppel. So varied are the relations and transactions of men, that equity, which, has ever refused to attempt any precise definition of fraud, lest knavish ingenuity should evade it, has done no more in reference to estoppel by conduct than to announce the general principles by which it will be guided in applying it — leaving-each case in which it may be invoked to be determined by its-own peculiar circumstances. The doctrine springs from the determination to prevent fraud, resulting in injustice. It has. had active growth in modern times, and is being gradually-extended in its sphere of usefulness to prevent wrong.
We have stated some of the principles sanctioned by the-authorities. See Bigelow and Herman on Estop., passim; Crest v. Jack, 3 Watts, 238; Knouff v. Thompson, 16 Pa. St. 357; Hill et al. v. Epley et al., 31 Pa. St. 331; Brant v. Virginia Coal Co., 9 U. S.
Guided by them, we must hold that Bryant and his co-complainants cannot, as to the legal title of Levi Staton, claim an. estoppel. Bryant knew of that, and cannot build an estoppel *276•upon his own defaultto obtain a conveyance from Levi. Bryant was not deceived and misled as to the legal, title. If he claims under the contract between Arthur and Levi in 1865, he must take subject to it, and the land would be bound, for $1,000, to Levi for unpaid purchase-money. But his claim is paramount to that. Sulphine v. Dunbar etal. ante, 255. But Bryant can justly claim that Levi shall not gain by lapse of time a greater interest in the estate than he had before; that, as he knew that Bryant refrained from active legal measures to enforce his judgments, upon a conventional arrangement expressly made with Arthur, and afterwards expended a large sum to pay a debt of Harvey Staton, all with the full knowledge and presumed consent of Levi, Bryant shall be saved harmless, and be allowed to enforce his claims against the estate — a course made necessary now by the active assertion ef his legal title by Levi, after his long silence and acquiescence. Bryant should lose nothing, and Levi should gain nothing, by his course. . Levi virtually assented to Bryant’s course, and he cannot now dissent to Bryant’s prejudice. To permit him to gain an advantage over Bryant would be tó sanction manifest wrong.
The decree will be reversed and cause remanded for an account to be taken of the amount due on the judgments of Bryant, computing interest to date, and the amount of the •claim in favor of the township trustees of the 16th section, •discharged by Bryant, with interest on it'at the rate the note was bearing, and the taxes paid by Biyant or his grandchildren on the land, and of the value of the improvements made upon the land by Bryant or his co-complainants, and of the value of the rents, and for a final decree in accordance with this opinion and the principles of equity. But in taking the account of the rents, they should not be estimated as in case of an annual leasing to different persons in quantities to suit them, with all the trouble and hazards of such leasing; but the plantation should be considered as a whole, and leased for a term of years, from January, 1868, to the autumn of 1873, upon undoubted *277security for payment of rent, and without the trouble and risk of proprietorship, and Bryant should be charged rent on this-principle. After 1873 (the suit of Levi being brought in September of that jmar) the rent should be of the plantation as-a whole, from year to year. The purpose of the accounting-should be, as nearly as practicable, to prevent Bryant fronx losing, and Staton from gaining, by reason of the transaction, between Bryant and Arthur about the land.